Citation Nr: 0948023	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  03-07 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
thyroid disorder, to include as due to exposure to ionizing 
radiation.

2.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.

3.  Entitlement to a compensable evaluation for degenerative 
joint disease of the right elbow.

4.  Entitlement to a compensable evaluation for degenerative 
joint disease of the left elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, 
prior to his retirement in February 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO).  In a rating decision dated in 
February 2001, the RO, in pertinent part, denied service 
connection for hyperthyroidism.  A February 2005 rating 
action, in pertinent part, assigned a 40 percent rating for 
degenerative joint disease of the lumbar spine, and 
noncompensable evaluations were assigned for each elbow.  

When these issues were previously before the Board in July 
2007, they were remanded to ensure due process and for 
additional development of the record.  In the July 2007 
decision, the Board denied service connection for diabetes 
mellitus, a gastrointestinal disability, rheumatoid 
arthritis, a disability manifested by poor memory and 
concentration, and cataracts, all to include as due to 
exposure to ionizing radiation.  Accordingly, this decision 
is limited to the issues set forth on the cover page.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The issues of entitlement to an increased rating for 
degenerative joint disease of the lumbar spine and elbows are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  By rating decision dated in September 1986, the RO denied 
service connection for a thyroid disorder.  The Veteran was 
notified of this decision and of his right to appeal by a 
letter dated later that month, but a timely appeal was not 
received.  

2.  The evidence added to the record since the September 1986 
determination is essentially cumulative of the evidence 
previously of record and is not so significant that it must 
be considered to fairly decide the merits of the claim for 
service connection for a thyroid disorder.


CONCLUSIONS OF LAW

1.  The RO's decision of September 1986, which denied service 
connection for a thyroid disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2009).

2.  The evidence received since the September 1986 rating 
decision is not new and material to reopen the appellant's 
claim for service connection for a thyroid disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a February 2001 letter, issued prior to the rating 
decision on appeal, and in October 2006 and September 2007 
letters, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  The 
September 2007 letter advised the Veteran that new and 
material evidence was needed to reopen the claim for service 
connection for a thyroid disorder and provided notice to the 
appellant regarding the basis for the prior denial of service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
This letter also advised the Veteran of the evidence needed 
to establish a disability rating and effective date for the 
claims on appeal.  

While this letter ultimately provided the current standard 
for evaluating new and material evidence claims, such is not 
prejudicial to the appellant.  In this regard, the letter 
clearly expressed that new evidence was evidence not 
previously considered and that material evidence must pertain 
to the reason the claim was previously denied.  It also 
explained that his claim was previously denied because his 
service records were silent for the condition and there was 
no evidence he had a radiogenic disease.  He was provided 
with the listing of radiogenic diseases in 38 C.F.R. § 3.309, 
3.311 in the March 2003 statement of the case and the July 
2006 supplemental statement of the case.  The case was last 
readjudicated in September 2009.  Thus, the letter 
sufficiently notified the Veteran of the type of evidence 
needed to reopen his claim, and any deficiency in the letter 
with respect to being advised that the evidence "must raise 
a reasonable possibility of substantiating the claim" rather 
than being advised that the evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim" is harmless.  Compare 38 C.F.R. 
§ 3.156(a) (2001) with 38 C.F.R. § 3.156(a) (2009).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, private, service department and VA medical 
records, and the Veteran's testimony at a hearing before the 
undersigned.  

As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
providing argument.  Thus, the Veteran has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The provisions of 
38 C.F.R. § 3.156(a) (2001) provide that "new and material 
evidence" is evidence not previously submitted, which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that evidence 
may be considered new and material if it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).   

The Board observes that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence. However, these changes 
are applicable only to claims to reopen filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,628-45,629.  
Here, the Veteran's claim was filed prior to August 29, 2001, 
and, as such, the old version of the law applies.

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the Veteran was informed 
that his claim for service connection for a thyroid disorder 
was denied in a September 1986 rating action.  Therefore, the 
Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cancer or endocrinopathies become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For veterans who were exposed to radiation during service, VA 
law and regulation provide that service connection for 
certain diseases or disorders which are claimed to be 
attributable to ionizing radiation exposure during service 
may be established in several different ways.  Stone v. 
Gober, 14 Vet. App. 116 (2000); McGuire v. West, 11 Vet. 
App. 274 (1998); See Wandel v. West, 11 Vet. App. 200 (1998); 
Ramey v. Brown, 9 Vet. App. 40 (1996), aff'd sub nom Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  

First, there are specified types of cancer, including thyroid 
cancer, which are presumptively service connected under the 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d)(2) if manifest in a "radiation-exposed" veteran.  
The term "radiation-exposed veteran" means either a veteran 
who while serving on active duty, or an individual who while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty for 
training, participated in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(3)(i).

Regulations define "radiation-risk activities" to include: 
onsite participation at atmospheric nuclear tests; being 
present at Hiroshima or Nagasaki during specific periods of 
time; and service at specific nuclear weapons production 
facilities.  38 C.F.R. § 3.309(d)(3).

Second, 38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
This regulation establishes a series of chronological 
obligations upon both parties.  Hilkert v. West, 12 Vet. 
App. at 148; Wandel v. West, 11 Vet. App. 200.  First, the 
claimant must establish that the veteran has a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(2).  This disease must 
manifest within a certain time period.  38 C.F.R. § 
3.311(b)(5).  Once a claimant has established a diagnosis of 
a radiogenic disease within the specified period and claims 
that the disease is related to his radiation exposure while 
in service, VA must then obtain a dose assessment.  38 C.F.R. 
§ 3.311(a)(1).  After it is determined by the dose assessment 
that the veteran was exposed to radiation, the RO is then 
required to refer the case to the Under Secretary for 
Benefits for further consideration in compliance with 38 
C.F.R. § 3.311(c)(1).  Hilkert v. West, 12 Vet. App. at 148.

"Radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; 
(ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic 
cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; 
(xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) 
Posterior subcapsular cataracts; (xvii) Non-malignant thyroid 
nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid 
adenoma; (xx) Tumors of the brain and central nervous system; 
(xxi) Cancer of the rectum; (xxii) Lymphomas other than 
Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any 
other cancer.  38 C.F.R. § 3.311(b)(2).

Third, service connection can be established for some chronic 
disabilities, such as cancer and endocrinopathies, on a 
presumptive basis if the condition is listed in 38 C.F.R. 
§ 3.309(a) and becomes manifest to a compensable degree 
within one year following discharge from service.  38 C.F.R. 
§§ 3.307, 3.309(a).

Finally, service connection can be established on a direct 
basis under the provisions of 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Applicable regulation also provides that if a claim 
is based on a disease other than one of those listed in 
paragraphs (b)(2) or (b)(3) of 38 C.F.R. § 3.311, VA shall 
nevertheless consider the claim under the provisions of this 
section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

The RO originally denied the Veteran's claim for service 
connection for a thyroid disorder as a result of radiation 
exposure because the condition was first shown several years 
following service and there was no evidence of thyroid 
cancer.   

The evidence of record at the time of the September 1986 
determination included the service treatment records and a VA 
hospital report.  No pertinent abnormalities were reported on 
the retirement examination in September 1966.  The service 
treatment records reveal that the Veteran was seen in 
February 1967 with a small lump on the left side of his neck.  
It was indicated it was a small lymph node and had been 
present for three months.  

The Veteran was admitted to a VA hospital in March 1975.  He 
reported he had noticed a loss of weight beginning in 
September 1974.  He related he started to become fatigued at 
his job.  A thyroid scan showed bilateral hyperplastic 
enlargement.  The pertinent diagnosis was Graves's disease.  
 
The evidence added to the record includes VA and service 
department medical records, a letter from the Defense Threat 
Reduction Agency (DTRA), and the Veteran's testimony at a 
hearing at the RO before the undersigned.  These records 
reflect diagnoses including toxic goiter and hyperthyroidism.  

The Veteran argues that his exposure to ionizing radiation 
during service resulted in his thyroid condition.  In a May 
2006 letter, the DTRA confirmed that the Veteran had been 
confirmed as a participant in Operation HARDTACK I, and that 
he had been exposed to ionizing radiation.  The Board notes 
that the claim was not previously denied due to lack of proof 
of radiation exposure; rather, it was denied due to a lack of 
evidence of a radiogenic disability and a lack of evidence of 
the condition in service.

However, the additional evidence merely confirms that the 
Veteran has thyroid disease, but fails to document he has 
thyroid cancer, non-malignant thyroid nodular disease or 
parathyroid adenoma.  

The record establishes that the Veteran participated in 
Operation Hardtack I.  With respect to his claim pursuant to 
38 C.F.R. § 3.309(d), the fact remains that only the listed 
cancers are covered by this regulation.  There is no clinical 
evidence in the claims folder that the Veteran has thyroid 
cancer or a radiogenic disease specified in 38 C.F.R. 
§ 3.311(b).  As noted above, while thyroid cancer, non-
malignant thyroid nodular disease and parathyroid adenoma are 
radiogenic diseases, the Veteran has not furnished any 
evidence establishing that he has any of these disabilities.  
Rather, the evidence merely confirms his diagnosis of Graves 
disease and hyperthyroidism.  Thus, there is no basis on 
which the Veteran's claim may be granted under 38 C.F.R. 
§§ 3.309(d), 3.311(b).

The Board further finds that the Veteran's assertion that his 
thyroid disorder, which was first demonstrated many years 
after service, is related to service was previously 
considered by the RO in the prior denial, and is still 
contradicted by the record.  In this regard, the Board points 
out that service treatment records are negative for 
complaints or findings of any such disability.  In addition, 
when the Veteran was diagnosed with Graves's disease in March 
1975, he indicated that his symptoms had started less than 
one year earlier.  The Veteran has not provided any medical 
evidence that suggests he has thyroid cancer or non-malignant 
thyroid nodular disease or parathyroid adenoma, nor has he 
submitted any medical evidence linking his condition to 
service or radiation exposure therein.  The Board finds that 
the additional evidence is not new and material as the 
deficiency noted as the basis for the prior final denial 
remains unestablished.  The Board concludes, therefore, that 
the claim for service connection for a thyroid disability is 
not reopened, and the appeal is denied.

As a final matter, the Board notes that the Veteran's claim 
was denied by the RO in February 2001 on the merits.  The 
Board further notes that the adjudication of the claim as a 
new and material evidence claim utilized the current version 
of 38 C.F.R. § 3.156(a).  However, deciding the claim on the 
merits provided the Veteran with a greater level of review 
than was otherwise warranted.  Further, as the evidence 
submitted since the last final denial merely confirms facts 
already considered and fails to show the diagnosed thyroid 
condition existed within one year following discharge from 
service, is medically linked to service, or is a radiogenic 
disease within the meaning of applicable regulations, such 
evidence is merely cumulative of evidence previously 
considered.  The threshold to reopen a claim is quite low, 
regardless of whether the 2001 or 2009 version of section 
3.156(a) is considered.  

The application by the RO of the current version of 38 C.F.R. 
§ 3.156(a), under the facts of this case, does not prejudice 
the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Even 
if the RO had reopened the claim, the Board must still find 
new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, 
regardless of what the RO would have determined had they 
applied the correct version of 38 C.F.R. § 3.156(a), the 
Board still would have to render a determination as to 
whether new and material evidence had been submitted.  Id.  
Such has been accomplished here using correct version of 
38 C.F.R. § 3.156(a) (2001).  However, the Board finds that 
the evidence simply does not meet the low threshold to reopen 
the claim.  Remand for the RO to address the old version of 
38 C.F.R. § 3.156(a) would merely result in additional delay 
and would serve no useful purpose.  See Soyini v. Principi, 1 
Vet. App. 540, 546 (1991) (concluding that remand is 
unnecessary where it "would result in this Court's 
unnecessarily imposing additional burdens on the [Board] with 
no benefit flowing to the veteran").

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for a thyroid disorder, 
the appeal is denied.


REMAND

The Board notes that the RO/AMC issued a statement of the 
case regarding his spine and elbow issues, presumably on 
September 18, 2009 (the same date as a supplemental statement 
of the case).  In October 2008, the Veteran returned the 
response sheet to the supplemental statement of the case 
indicating he had no additional evidence to submit and wanted 
his appeal sent to the Board.  No VA Form 9 was submitted.  
Following transfer of his case to the Board, on November 17, 
2009 the Board received argument from the Veteran's 
representative addressing his spine and elbow issues.  Upon 
consideration of the record, the Board will accept the 
Veteran's filing, when coupled with his representative's 
argument, as sufficient to constitute a substantive appeal on 
the spine and elbow issues. 

The Veteran asserts that higher ratings are warranted for 
degenerative joint disease of the lumbar spine and each 
elbow.  

When he was seen by a private physician in December 2004, the 
Veteran reported that his back "went out" while he was in 
the hospital.  He also reported he was seeing a chiropractor 
for treatment for his back.  The Veteran described having 
pain in his left buttock and left leg.  In a February 2009 
letter, a chiropractor stated the Veteran's range of motion 
was severely restricted in all directions.  He diagnosed 
lumbar disability degeneration and lumbar neuralgia.  

The United States Court of Appeals for Veterans Claims has 
also held that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Here, the most 
recent VA examination of the spine was conducted in October 
2004, and his elbows were not examined at that time.  The 
Veteran argues that his conditions have increased in severity 
since that time.  Under 38 C.F.R. § 3.326(a) (2009), a VA 
examination will be authorized where there is a possibility 
of a valid claim.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

The Board also notes that it does not appear the Veteran has 
received VCAA notice with respect to his claim for increased 
evaluations for his elbows.  Such should be provided on 
remand. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  Issue the Veteran a VCAA notice letter 
with respect to his claim for increased 
ratings.  

2.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for low back and elbow 
disabilities since 2004.  After securing 
the necessary authorizations for release 
of this information, the RO/AMC should 
seek to obtain copies of all treatment 
records referred to by the Veteran.

3.  The Veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and extent of his low back and 
elbow disabilities.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


